DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg.5 line 6-pg.6 line 21, filed 2/18/21, with respect to the rejection(s) of claim(s) 7, 8, 10-11, 15 and 20-21 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reever (U.S. Pub No. 20180207332) in view of Ambrosina (U.S. Pub No. 20170205834).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-8, 10-11, 15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reever (U.S. Pub No. 20180207332) in view of Ambrosina (U.S. Pub No. 20170205834).
Regarding claim 7, Reever discloses a method of determining a pressure of a body cavity with a fluid management system, the method comprising: inflating a cuff (160) to a predetermined pressure to apply pressure to a collapsible bag (120)([0030], [0033]); monitoring a change in pressure of the cuff (160) as fluid flows from the collapsible bag (120)([0033]); determining a bag volume change of the collapsible bag (120) using the change in pressure of the cuff (160)([0034]); calculating a fluid flow from 
Regarding claim 8, modified Reever discloses wherein inflating the cuff (160) includes a controller (144) activating an air pump ([0030]-air compressor) to inflate the cuff (160) to the predetermined pressure ([0030], [0033]).
Regarding claim 10, modified Reever discloses wherein releasing fluid from the collapsible bag (120) after inflating the cuff (160) to the predetermined pressure and wherein monitoring the change in pressure of the cuff (160) is in response to releasing the fluid from the collapsible bag (120)([0033]).
Regarding claim 11, modified Reever discloses wherein a controller (144) of the fluid management system determines the bag volume change from a memory of the controller (144)([0034]).

Regarding claim 20, modified Reever discloses  wherein inflating the cuff (160) to the predetermined pressure further includes permitting fluid to flow from the collapsible bag (120) into the body cavity (118)([0030], [0033]).
Regarding claim 21, modified Reever discloses  wherein, as fluid flows from the collapsible bag (120) into the body cavity (118), the pressure of the cuff (160) decays over time with a decrease in the volume of the collapsible bag (120)([0033]). Since volume is decreasing bag volume is decreasing.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reever (U.S. Pub No. 20180207332) in view of Ambrosina (U.S. Pub No. 20170205834) and further in view of Uziel (U.S. Pub No. 20140194778).
Regarding claim 9, modified Reever discloses wherein inflating the cuff (160). However, Reever fails to disclose wherein inflating the cuff includes manually pumping an air pump to inflate the cuff to the predetermined pressure. Uziel discloses a syringe for aspirating fluid. Uziel discloses a pressure cuff (36) that surrounds an IV bag (32) and is inflated via a manual pump (38)([0018]). It would be obvious to one of ordinary skill in the art to modify the device of Reever with the manual pump of Uziel so that inflating the cuff includes manually pumping an air pump to inflate the cuff to the predetermined pressure. This acts as an alternative pressure management system which shows an automatic pump and a manual pump ([0018]).
Claims 12 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reever (U.S. Pub No. 20180207332) in view of Ambrosina (U.S. Pub No. 20170205834) and further in view of Higayashima (U.S. Pub No. 20170151403).
Regarding claim 12, modified Reever discloses a cuff (160). However, Reever fails to disclose wherein inflating the cuff to a predetermined pressure includes measuring a pressure of the cuff with a pressure sensor disposed between an air pump and the cuff. Higashiyama discloses a pressure sensor (5) disposed between an air pump (4) and the cuff (2)(Fig.2). It would have been obvious to one of ordinary skill to modify the device of Reever with the pressure sensor configuration as disclosed by Higashiyama as substituting equivalents (pressure sensor positions) to provide a predictable result (effective pressure sensing) is considered well within the skill of the art.
	Regarding claim 24, the modified method of Reever discloses wherein the air pump ([0031]-air compressor) is a powered air pump ([0031]). Since the pump is a part of the controller it is powered.
	Regarding claim 25, the modified method of Reever discloses wherein measuring the pressure of the cuff (160) with the pressure sensor ([0040]) includes increasing, maintaining, or decreasing the air flow within an air hose of the fluid management system increase, maintain, or decrease the pressure of the body cavity to reach the predetermined pressure via a controller (144)([0030]). Since there is an irrigation and suction system, the pressure of the cuff and the body cavity can be increased, decreased or maintained.  
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reever (U.S. Pub No. 20180207332) in view of Ambrosina (U.S. Pub No. 20170205834) and further in view of Shener (U.S. Pub No. 20060047185).
Regarding claim 13, modified Reever discloses  wherein calculating the fluid flow from the collapsible bag (120) includes subtracting the volume of the collapsible bag (120) at a first time from a volume of the collapsible bag (120) at a second time ([0034]-change in volume). However, Reever fails to disclose dividing the result by the amount of time between the first and second time. Shener discloses a surgical system. Shener discloses a control unit with a flow rate sensor (315)([0059]). It would be obvious to one of ordinary skill in the art to modify the control unit of Reever with the flow rate sensor of Shener to calculate the fluid flow from the collapsible bag includes subtracting the volume of the collapsible bag at a first time from a volume of the collapsible bag at a second time and dividing the result by the amount of time between the first and second time. This allows for fluid that is outputted to be measured ([0059]).
Claims 14 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reever (U.S. Pub No. 20180207332) in view of Ambrosina (U.S. Pub No. 20170205834) and further in view of Quirico (U.S. Pub No. 20100312039).
Regarding claim 14, modified Reever discloses a display (170) and a controller (144). However, Reever fails to disclose the pressure of the body cavity on a display of a controller. Quirico discloses an infusion system. Quirico discloses a controller ([0041]- 
Regarding claim 22, the modified method of Reever discloses displaying an indication of a state of the controller (144) on the display (170) of the controller (144)([0034]).
Regarding claim 23, the modified method of Reever discloses wherein the state of the controller (144) is one of a calibrating state or a determining fluid flow state ([0034]-detects change in fluid).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reever (U.S. Pub No. 20180207332) in view of Ambrosina (U.S. Pub No. 20170205834) and further in view of Weston (20100042074). 
Regarding claim 27, Modified Reever discloses  wherein determining the pressure of the body cavity (118) based on the fluid flow includes determining the pressure of the body cavity (118) based on a pressure of the collapsible bag (120), a output tube (124) and a change in a height of the collapsible bag (120) ([0034]-change in volume). However Reever fails to disclose resistances in an output tube coupled to the collapsible bag. Weston discloses a negative pressure wound therapy apparatus. Weston discloses where pressure sensors (102, 104) and wherein the length of tubing can determine the amount of air resistance and amount of pressure difference ([0081]). It would be obvious to one of ordinary skill in the art to modify the controller of Reever .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783